                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
              CONSOLIDATED CIVIL ACTION NO. 5:19-CV-00126-KDB-DSC


 PEERLESS INSURANCE COMPANY et                     )
 al.,                                              )
                                                   )
                    Plaintiffs,                    )
                                                   )
 v.                                                )                  ORDER
                                                   )
 LAW OFFICES OF JASON E. TAYLOR                    )
 P.C. et al.,                                      )
                                                   )
                   Defendants.                     )



       THIS MATTER is before the Court on the “Certification and Report of F.R.C.P. 26(f)

Conference and Discovery Plan” (document # 20) filed April 28, 2020. The parties jointly request

the Court set a briefing schedule for Plaintiff’s Motion for Judgment on the Pleadings and postpone

all discovery until the Court’s ruling on the Plaintiff’s Motion. Therefore, the Court ORDERS the

following:


       1. Plaintiff’s Motion for Judgment on the Pleadings shall be filed on or before May 8,

             2020. Any responses to the Motion shall be filed on or before June 5, 2020 and any

             replies shall be filed on or before June 19, 2020.

       2. All discovery and other case management deadlines will be postponed until after the

             Court’s ruling on the Motion.

       3. Within fourteen days of the Court’s ruling on the Motion, if the case has not been

             resolved by the Court’s order, the parties shall file a supplemental certification of

             attorneys conference.



      Case 5:19-cv-00126-KDB-DSC Document 21 Filed 04/30/20 Page 1 of 2
      The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Kenneth D. Bell.


      SO ORDERED.



                                   Signed: April 29, 2020




      Case 5:19-cv-00126-KDB-DSC Document 21 Filed 04/30/20 Page 2 of 2
